Citation Nr: 0631783	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for arteriosclerotic cardiovascular disease. 

2.  Entitlement to a disability rating in excess of 10 
percent for impairment of the right wrist with limitation of 
motion and arthritic changes.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to April 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In September 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded for further development by 
the Board in June 2004.  The required development having 
been completed, this case is appropriately before the Board.  
In the June 2004 remand, the Board remanded the issue of 
service connection for hemorrhoids.  As the RO subsequently 
granted service connection for this issue, this issue is no 
longer on appeal to the Board.


FINDINGS OF FACT

1.  The arteriosclerotic cardiovascular disease is 
manifested by METs ranging from 4.60 to 6.10, occasional 
chest pains, fatigue, and left ventricular ejection fraction 
from 35 to 68 percent; there is no evidence of chronic 
congestive heart failure, or that a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or of left ventricular dysfunction with ejection 
fraction of less than 30 percent.

2. The veteran's right wrist disability is manifested by 
weakness, pain, flare-ups two to three times a week, 
arthritis, flexion of 45 degrees, extension of 25 degrees, 
ulnar deviation of 10 to 45 degrees and radial deviation of 
5 to 20 degrees; there is no evidence of right wrist 
ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating, but no higher, for 
arteriosclerotic cardiovascular disease have been met.  38  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 3.321(b)(1), 4.3, 4.7, 4.25, 4.104, Diagnostic 
Code  7017 (2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for impairment of the right wrist have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. section 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Notice consistent with 38 
U.S.C. section 5103(a) and 38 C.F.R. section 3.159(b) must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide 
any evidence in his possession pertaining to the claim.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although 
full VCCA-complying notice was not provided prior to the 
initial adjudication of this claim, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

The RO provided the veteran with June 2004 letter 
notification, fully informing the veteran of what is 
required to substantiate his increased rating claims.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  The notification 
letter also specifically informed the veteran to provide any 
evidence in his possession that pertains to the claims.  
Thus, the Board finds that VA fully notified the veteran of 
what is required to substantiate the claims for increased 
ratings.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) the veteran status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) the degree of disability; 
and (5) the effective date of the disability.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. section 5103(a) and 38 C.F.R. 
section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, the Court found that notice for an increased 
rating claim needs to include a discussion of the effective 
date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, and was 
provided with notice of the type of evidence necessary to 
establish effective dates in an August 2006 letter.  

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes private and VA 
treatment records and  VA examinations.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that increased ratings are warranted for 
a right wrist condition and arteriosclerotic cardiovascular 
disease.  In support of his claim, the veteran testified 
that he has shortness of breath a blood clot, and that he 
takes medication for hypertension.  With regards to his 
wrist condition, the veteran testified that he has a weak 
grip, pain, arthritis, and stiffness of the right wrist.

The veteran was service connected for a right wrist 
condition, rated as 10 percent disabling in an August 1974 
rating decision.  In a July 1982 rating decision, the RO 
service connected the arteriosclerotic cardiovascular 
disease, rating it as 0 percent from May 1, 1974 and then as 
30 percent disabling from August 24, 1981 onwards.  
The veteran filed his claim for increased ratings in 
December 2001.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Arteriosclerotic Cardiovascular Disease

The veteran is currently rated under Diagnostic Code (DC) 
7017 for coronary bypass surgery.  Under DC 7017, coronary 
artery bypass surgery with hypertension and left ventricular 
hypertrophy is rated as 100 percent rating for chronic 
congestive heart failure, or; workload of 3 METs or less 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent. A 60 percent rating is 
warranted for more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. A 
30 percent rating is warranted where there is a workload of 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 
4.104, DC 7017.

One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used. 38 
C.F.R. § 4.104, Note (2).

At a February 2002 VA examination, the veteran reported 
anginal chest pain at rest and with exertion approximately 
twice a month, subsiding with the use of sublingual 
nitroglycerin.  He also reported fatigue since January 1982 
on a daily basis and dizziness multiple times a month.  He 
denied syncope.  His METs measured from 5 to 6. 

April 2002 private treatment records show increasing 
shortness of breath and fatigue.  The veteran reported a 
syncopal episode.  Reports indicated that the veteran was to 
undergo cardiac catheterization, angiogram and graft study, 
and a carotid Doppler.  The results showed mild to moderate 
left ventricular dysfunction with ejection fraction between 
35 to 40 percent; persistent good results of stenting of the 
graft to circumflex artery; no disease seen in the graft of 
the LAD and right coronary artery; and persistent good 
results of stenting of the posterior ventricular branch of 
the right coronary, distal to the graft anastomosis.  

A May 2002 private physician's note reports that the April 
2002 cardiac catheter showed ejection fraction of 35%, but 
no further symptoms of chest pain, pounding palpitations, 
shortness of breath, PND, orthopnea, leg pain, leg edema, 
syncope, nausea or vomiting. 

November 2002 private treatment records show that the 
veteran recently had increasing shortness of breath and a 
near-syncopal episode.  The veteran's pacemaker was 
replacement with a dual chamber pacemaker. 

In a 2003 letter, a private physician stated that the 
veteran had an ejection fraction of 35% and a low workload 
of exercise between three and five minutes.  A February 2003 
private treatment record shows METs of 6.10.

In a January 2003 VA examination, the veteran reported on 
and off symptoms of severe chest pain located on the left 
side, with shortness of breath.  The pain was sharp, lasting 
approximately ten minutes three to four times a week.  The 
veteran's METs were 6.10 and ejection fraction was 60%.

A September 2003 private treatment record showed impressions 
of an abnormal submaximal treadmill dual isotope nuclear 
stress test, the presence of scar without any ischemia seen 
in the inferoposterior wall and a near normal ejection 
fraction of 60%. 

A June 2003 hospital record shows admission due to 
progressive swelling pain in the right calf.  The assessment 
was thrombophlebitis in the veteran with coronary artery 
disease and osteoarthritis. 

2003 and 2004 treatment records show no further symptoms of 
chest pain, pounding palpitations, shortness of breath, PND, 
orthopnea, leg pain, leg edema, syncope, nausea or vomiting. 

At a November 2004 VA examination, the veteran reported that 
he has shortness of breath. The veteran reported six to 
eight episodes of chest pain related to activity per month, 
treated with nitroglycerin tablets.  He reported that he has 
not gone to the emergency room for the past one year for 
chest pain.  The veteran reported shortness of breath and 
fatigue.  He has rare dizziness and has not had a syncopal 
episode since November 2002, when he got a new pacemaker.  
The diagnosis was coronary artery disease, status post-
bypass in 1982.  The scar from the bypass was not painful or 
unstable.  Testing showed ejection fraction between 55 and 
65 percent and METs were 4.60. 

December 2004 VA treatment records show that the left 
ventricle was mildly dilated.  Overall, the left ventricular 
systolic function was normal.  Ejection fraction was 
estimated in the range of 55 to 65 percent.  There were no 
left ventricular regional wall motion abnormalities.  Left 
ventricular wall thickness was mildly increased.  

A review of the evidence shows that a higher 60 percent 
rating is warranted.  In the present case, the veteran's 
METs range from 4.60 to 6.10.  Specifically, as the medical 
evidence shows that the veteran's METs are between 3 METs 
but not greater than 5 METs, the requirements for the 60 
percent rating have been met.  Additionally, the veteran has 
overall symptoms of anginal pain, shortness of breath, and 
fatigue several times a week.  Thus, his overall disability 
picture most closely resembles the symptoms described by the 
60 percent rating under DC 7017.

A higher 100 percent rating under DC 7017 is not warranted.  
There is no medical evidence of chronic congestive heart 
failure, a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Thus, the veteran's disability symptoms are best described 
by a higher 60 percent rating.  Based on the medical 
evidence of record, the Board resolves all doubt in favor of 
the veteran and finds that a higher 60 percent rating for 
the arteriosclerotic cardiovascular disease is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

Right Wrist

The veteran was service-connected for a right wrist 
disability in an August 1974 rating decision, and assigned a 
10 percent rating from May 1, 1974 under Diagnostic Code 
(DC) 5215.  

Under DC 5215, a 10 percent rating is warranted for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Dorsiflexion of the wrist to 70 degrees is considered 
full and palmar flexion to 80 degrees is considered full.  
See 38 C.F.R. § 4.71, Plate I.  A higher 30 percent rating, 
under the diagnostic codes applying to the wrist, would 
require evidence of ankylosis.  See 38 C.F.R. § 4.71a, DC 
5214.  

Under DC 5213, a 20 percent rating is assigned for 
limitation of pronation of either arm with motion lost 
beyond the last quarter of arc such that the hand does not 
approach full pronation.  (Normal range of motion criteria 
for the wrist is illustrated in 38 C.F.R. § 4.71, Plate I.)

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joints involved. When there is some limitation of motion, 
but which would be noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, DC's 5003, 
5010 (2005).

Undated private treatment records show a history of 
fractured right wrist.  

In a February 2002 VA examination, the veteran reported 
pain, weakness, stiffness, instability, fatigue and lack of 
endurance in his right wrist.  There was no swelling, 
inflammation, recurrent subluxation, or locking.  The 
examiner noted a decreased range of motion additionally 
limited by pain but not fatigue, weakness, lack of 
endurance, or incoordination.  Dorsiflexion was 50 degrees, 
palmar flexion was 80 degrees, radial deviation was 20 
degrees, and ulnar deviation was 45 degrees.  A right wrist 
x-ray showed arthritis.

At a November 2004 VA examination, the veteran had weakness 
and pain in his right wrist; the pain started from his right 
little and right ring finger.  He also reported decreased 
grip and stiffness, but no swelling, heat, or redness.  The 
right wrist did not lock, but had fatigability and lack of 
endurance.  The veteran reported flare-ups lasting last for 
an hour two to three times a week.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The veteran had gross limitation of motion, 
especially extension and flexion.  Flexion was limited to 45 
degrees, extension was limited to 25 degrees; the veteran 
had pain on extension and flexion.  Repetitive use caused an 
increase in pain and weakness and decreased the veteran's 
range of motion from 0 to 5 degrees.  His ulnar deviation 
was from 0 to 10 degrees and radial deviation was from 0 to 
5 degrees. 

Examination also showed a z-shaped scar on the veteran's 
right wrist, not painful on motion.  The scar was 
superficial and not painful on objective demonstration. 

A review of the evidence shows that a rating in excess of 10 
percent is not warranted for the right wrist condition.  
First, the Board notes that 10 percent is the scheduler 
maximum allowed under DC 5215 for limitation of motion of 
the wrist.  Under DC 5214, a higher 30 percent rating would 
require evidence of ankylosis.  Though the veteran's range 
of motion is limited, there is no evidence of ankylosis.  
Therefore, a higher rating under DC 5214 is not warranted.

Additionally, a higher rating under DC 5213 is also not 
warranted.  A 20 percent rating is assigned for limitation 
of pronation of either arm with motion lost beyond the last 
quarter of arc such that the hand does not approach full 
pronation.  There is no evidence of limitation of pronation 
of the arm.  Rather, the evidence of record only shows a 
limitation of motion of the wrist.  Therefore, a higher 20 
percent rating under DC 5213 is also not warranted.

Though there is x-ray evidence of arthritis in the right 
wrist, a separate rating under DC 5003 is not warranted as a 
compensable evaluation under DC 5215 has already assigned.  
DC 5003. 

Finally, a separate for the veteran's scar is also not 
warranted under DC's 7801, 7802, 7803, or 7804 as there is 
no evidence that the scar is unstable, causes a limitation 
in motion, or is painful on examination.  38 C.F.R. § 4.118, 
DC's 7801, 7802, 7803, 7804 (2005).
  
In the present case, the veteran has testified that he is 
unable to grip in his right hand and the November 2004 VA 
examiner noted that repetitive right wrist use caused an 
increase in pain and weakness.  When evaluation of a 
disability is based on limitation of motion, the Board must 
also consider any additional functional loss the veteran may 
have sustained.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, additional compensation 
for functional loss is precluded when the disability is 
already assigned the maximum rating for loss of range of 
motion, as is the case here.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

As there is no means for awarding an increased evaluation, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for 
impairment of the right wrist with limitation of motion and 
arthritic changes.
38 U.S.C.A. § 5107(b).


ORDER

A 60 percent evaluation for arteriosclerotic cardiovascular 
disease is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits. 

A disability rating in excess of 10 percent for impairment 
of the right wrist with limitation of motion and arthritic 
changes is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


